Order unanimously reversed, without costs, and matter remitted to Monroe County Family Court for further proceedings in accordance with the following Memorandum: This application for a modification of a support order should not have been denied without a full hearing. A new hearing should be held to ascertain in detail the circumstances of the parties and to determine the amount of support the husband should be required to pay for his children. (Family Ct. Act, §§ 413, 433, 451; Matter of Pavich v. Pavich, 24 A D 2d 482; Reiss v. Reiss, 23 A D 2d 692; Matter of Gilbert v. Gilbert, 23 A D 2d 757.) (Appeal from order of Monroe County Family Court denying petition to modify support order.) Present — Goldman, P. J., Marsh, Witmer, Moule and Henry, JJ.